DETAILED ACTION
This action is responsive to the amendment filed on 5/19/2022. Claims 1-16 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190369892 A1, hereinafter Huang) in view of Desai et al. (US 20200081830 A1, hereinafter Desai) in view of Tan (US 20190324904 A1, hereinafter Tan) in view of Choi et al. (US 20130132650 A1, hereinafter Choi)
As per claim 1, Huang teaches:
A data storage device, comprising: a non-volatile memory; and a controller and a temporary storage device which are coupled to the non-volatile memory [Huang teaches an NVM (non-volatile memory), a controller, and a volatile memory (temporary storage device) (para. 23, lines 2-4)], wherein the controller is configured to reconstruct trimming information of the non-volatile memory in the temporary storage device, wherein: [Huang teaches structures in volatile memory (temporary storage device) used for tracking recycling status (trimming information) associated with the NVM (para. 23, lines 2-5), where the structures are bundled as trim context (see fig. 3A), where the trim context can be restored after a power outage (para. 53, lines 1-3)] the controller scans the non-volatile memory according to a programming order to collect a sequence of trimming information flags [Huang teaches saving trim context containing trimming information to a designated (flagged) location in the non-volatile memory (para. 34, lines 5-7) and retrieving the it after power-on (para. 53, lines 1-3), where depending on the storage scheme, the designation may span a part of a block spanning multiple pages (para. 33, lines 1-4), comprising a sequence of designations (flags). In restoring the stored information (taught in para. 53, lines 1-3), referencing these locations to restore the data can correspond to ‘collecting.’ Tan also teaches, after power-on, finding marker (flag) indicating location of trimming information stored in a physical programming unit (para. 90, lines 1-9)], and the controller interprets a piece of storage information as a logical address or trimming data according to a corresponding trimming information flag [Huang: The designation (flag) distinguishes a location as storing/containing trimming data. (para. 34, lines 5-7)]; the controller uses the trimming data to determine whether a storage area in the non-volatile memory stores trimming information for medium-length trimming or for long-length trimming [Huang teaches that the trim context comprises TIBT (trim invalid bitmap table) and TNST (trim node state table) (see fig. 3A). Huang also teaches separately designated locations for storing TIBT (containing to medium-length trimming information) and TNST (containing long-length trimming information) (para. 58, lines 11-17), where TIBT designates individual LBA status (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (para. 23, lines 9-11)]; and the controller reconstructs a trimming bitmap based on the trimming information for long-length trimming [Huang teaches restoring (reconstructing) TIBT in the volatile memory (para. 59, lines 6-9), where TIBT also comprises a bitmap (para. 44, lines 3-5)], wherein each bit of the trimming bitmap marks space trimming of a first length. [Huang teaches the TIBT includes a bitmap where each bit corresponds to an LBA (para. 44, lines 3-5), where the first length can correspond to the length of data corresponding to a single LBA]
However, Huang does not explicitly disclose:
	the controller uses the logical address to reconstruct a host-to-device mapping table;
the controller updates the host-to-device mapping table to store dummy mapping data corresponding to the trimming information for medium-length trimming, to show space trimming by dummy mapping data; and the controller reconstructs a trimming bitmap based on the trimming information for long-length trimming, … and the trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data.
Desai discloses:
the controller uses the logical address to reconstruct a host-to-device mapping table [Desai teaches that write commands are stored in the physical memory (para 35, lines 18-21) and also teaches reconstructing mapping table using write commands in the non-volatile memory (para. 46 lines 1-18; 30-33), where Desai’s disclosure necessarily makes use of the logical address where the write commands are stored]; and the controller reconstructs a trimming bitmap based on the trimming information for long-length trimming [Desai teaches clusters that may also correspond to long-length (para. 29, lines 3-5; also see fig. 4), and also teaches updating a deallocate bitmap (which can also correspond to a trimming bitmap) following a reboot after a power failure (para. 46, lines 1, lines 25-28), using trimming information from trim table (para. 46, lines 19-24) which is maintained in units of clusters (long-length) (para. 33, lines 11-19)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang with Desai’s disclosures directed towards reconstruction of host-to-device mapping table and use of cluster-unit trimming data to restore a deallocate bitmap. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)
Therefore, it would have been obvious to combine Huang and Desai for the benefit of obtaining the above specified limitations.
Huang in view of Desai does not explicitly disclose, but Tan discloses:
the controller updates the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming, [Tan teaches using a stored trimming information indicating a single unit (medium-length trimming information) to insert a NULL data (dummy mapping data) to the corresponding location in a mapping table (para. 87, lines 1-9; also see fig. 20)] to show space trimming by dummy mapping data; [Tan teaches the null value (dummy mapping data) is inserted to the mapping table as an indication of the corresponding logical address having been trimmed (show space trimming for medium-length trimming) according to a trim table recording the logical address (para. 79, line 1 – para. 80, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai with Tan’s disclosures directed towards inserting a pre-determined data into a mapping table to indicate a trimmed location. Doing so would allow for improved consistency in trim handling by allowing trim commands to be carried out after a power-off event. (para. 8, lines 1-8)
Therefore, it would have been obvious to combine Huang, Tan, and Desai for the benefit of obtaining the above specified limitations.
Huang in view of Desai in view of Tan does not explicitly disclose, but Choi discloses:
… and the trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data. [Cho teaches loading a bitmap from a storage medium to a memory, where the bitmap stores trim information for regions over a reference capacity (para. 50, line 1 – para. 51, lines 13), where the bitmap is then used to invalidate the corresponding addresses in a mapping table (para. 51, line 13 – para. 52, line 9), where the bitmap as initially loaded from the storage medium necessarily contains trim information that has not yet been reflected on the mapping table; Tan, as previously cited, teaches using a null value (dummy mapping data) to indicate trimmed addresses in a mapping table (para. 79, line 1 – para. 80, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Huang in view of Desai in view of Tan with Choi’s disclosures directed towards initially holding trim information in a bitmap and later using the bitmap to update a mapping table. Doing so would “enable the performance of the user device to be improved” by allowing the device to “rapidly respond to a request of the host.” [Choi: 0047]
	
As per claim 2, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 1 as shown above and further teaches:
wherein: medium-length trimming does not exceed the first length and is aligned to boundaries managed in units of a second length. [Huang teaches that the units of TIBT designates individual LBA (first length) status (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (where the corresponding range of LBAs indicated by TNST can comprise second length) (para. 23, lines 9-11)]

As per claim 3, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 2 as shown above and further teaches:
wherein:  trimming information for medium-length trimming includes a starting logical address and a trimming length. [Huang teaches the TIBT (containing medium-length trimming information) that uses logical addresses (para. 23, lines 8-9); Desai teaches expressing deallocate information in terms of a start address and length (para. 23, lines 3-7)]]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai in view of Tan in view of Choi with additional disclosures by Desai directed towards expression of trim information with a start address and length. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)

As per claim 4, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 3 as shown above and further teaches:
wherein: when trimming data shows medium-length trimming code, the controller determines that the corresponding storage area in the non-volatile memory stores for medium-length trimming a starting logical address and a trimming length. [Huang also teaches separately designated locations in the NVM (non-volatile memory) for storing TIBT (containing to medium-length trimming information) and TNST (containing long-length trimming information) (para. 58, lines 11-17), where if storage location in the non-volatile memory contains TIBT (comprising medium-length trimming information), that location would necessarily be determined by the controller to contain the contents of TIBT (comprising medium-length trimming information); while TIBT as taught by Huang contains medium-length trimming information using logical addresses (para. 23, lines 8-9), Desai teaches expressing deallocate information in terms of a start address and length (para. 23, lines 3-7)]

As per claim 5, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 4 as shown above and further teaches:
wherein: long-length trimming is aligned to boundaries managed in units of the first length, and is N times the first length [Huang teaches that the units of TIBT designates status of individual LBAs (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (para. 23, lines 9-11), where the range indicated by TNST’s nodes (of long-length) would necessary be aligned to the LBAs (of medium-length) indicated by TIBT in way that can be expressed as a multiple of a positive integer], and is marked by N bits of the trimming bitmap, where N is a positive integer. [Huang: where TNST’s nodes designating multiple TIBT entries (para. 23, lines 9-11), and where TIBT comprising a bitmap (para. 44, lines 3-5), would mean the TNST’s nodes will be expressed by the corresponding number of units (bits) in the bitmap in a way that can be expressed as a multiple of a positive integer.]

As per claim 6, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 5 as shown above and further teaches:
wherein: the trimming bitmap includes a plurality of trimming bitmap sub-tables, wherein the N bits are managed in M trimming bitmap sub-tables (Huang teaches dividing the bitmap of TIBT into chunks (sub-tables) that reflect the node size of TNST and indicates a continuous configurable fixed number of consecutive bits in the TIBT bitmap (para. 45, lines 1-6), and the M trimming bitmap sub-tables are regarded as trimming information for the long-length trimming, where M is a positive integer. [Huang: where the range indicated by the nodes comprise long-length trimming (see the rejection in claim 5 above), and where the division of TIBT into chunks reflecting the nodes (para. 45, lines 1-6) would mean the number of the chunks (sub-tables) can be expressed as a multiple of a positive integer.]

As per claim 7, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 6 as shown above and further teaches:
wherein: when trimming data shows M numbers representing the M trimming bitmap sub- tables, the controller determines that the corresponding storage area in the non-volatile memory stores the M trimming bitmap sub-tables. [Huang teaches each node in TNST points to a group of TIBT and its bit states (para. 41, lines 1-3), where TNST can divide the TIBT (trimming bitmap) (para. 45, lines 1-6), and where M can correspond to the number of TNST nodes/chunks. Huang also teaches storing TNST in a designated area (para. 58, lines 11-14)]

As per claim 8, Huang in view of Desai in view of Tan in view of Choi teaches all the limitations of claim 7 as shown above and further teaches
wherein: the host-to-device mapping table includes a plurality of mapping sub-tables; and each mapping sub-table records mapping data, in units of the second length, of a logical address range of the first length. [Desai teaches clusters that may also correspond to second-length (para. 29, lines 3-5; also see fig. 4), and also teaches a that its mapping table (host-to-device mapping table) only operates in cluster granularity (para. 42, lines 1-3), where the clusters encompasses a range of LBAs each corresponding to the first length (para. 23, lines 9-13); Tan teaches a plurality of L2P tables (mapping sub-tables) that each correspond to a different group of logical block addresses (para. 57, lines 4-12)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai in view of Tan in view of Choi with additional disclosures by Desai directed towards a mapping table that records mapping data in a cluster granularity. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)
Therefore, it would have been obvious to combine Huang, Desai, and Tan for the benefit of obtaining the above specified limitations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai in view of Tan in view of Choi with additional disclosures by Tan directed towards a sub-mapping tables. Doing so would allow for improved consistency in trim handling by allowing trim commands to be carried out after a power-off event. (para. 8, lines 1-8)
Therefore, it would have been obvious to combine Huang, Desai, and Tan for the benefit of obtaining the above specified limitations.

As per claim 9, Huang teaches:
A method for controlling a data storage device, comprising: [Huang teaches a system with data storage capability, including non-volatile memory (NVM) (para. 23, lines 1-2)] reconstructing trimming information of a non-volatile memory on a temporary storage device [Huang teaches structures in volatile memory (temporary storage device) used for tracking recycling status (trimming information) associated with the NVM (para. 23, lines 2-5), where the structures are bundled as trim context (see fig. 3A), where the trim context can be restored after a power outage (para. 53, lines 1-3)]; scanning the non-volatile memory according to a programming order to collect a sequence of trimming information flags [Huang teaches saving trim context containing trimming information to a designated (flagged) location in the non-volatile memory (para. 34, lines 5-7) and retrieving the it after power-on (para. 53, lines 1-3), where depending on the storage scheme, the designation may span a part of a block spanning multiple pages (para. 33, lines 1-4), comprising a sequence of designations (flags). In restoring the stored information (taught in para. 53, lines 1-3), referencing these locations to restore the data can correspond to ‘collecting.’ Tan also teaches, after power-on, finding marker (flag) indicating location of trimming information stored in a physical programming unit (para. 90, lines 1-9)], and interpreting a piece of storage information as a logical address or trimming data according to a corresponding trimming information flag [Huang: The designation (flag) distinguishes a location as storing/containing trimming data. (para. 34, lines 5-7)]; using the trimming data to determine whether a storage area in the non-volatile memory stores trimming information for medium-length trimming or for long-length trimming [Huang teaches that the trim context comprises TIBT (trim invalid bitmap table) and TNST (trim node state table) (see fig. 3A). Huang also teaches separately designated locations for storing TIBT (containing to medium-length trimming information) and TNST (containing long-length trimming information) (para. 58, lines 11-17), where TIBT designates individual LBA status (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (para. 23, lines 9-11)]; and reconstructing a trimming bitmap based on trimming information for long-length trimming [Huang teaches restoring (reconstructing) TIBT in the volatile memory (para. 59, lines 6-9), where TIBT also comprises a bitmap (para. 44, lines 3-5)], wherein each bit of the trimming bitmap marks space trimming of a first length. [Huang teaches the TIBT includes a bitmap where each bit corresponds to an LBA (para. 44, lines 3-5), where the first length can correspond to the length of data corresponding to a single LBA]
However, Huang does not explicitly disclose:
using the logical address to reconstruct a host-to-device mapping table; updating the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming, to show space trimming by dummy mapping data; and reconstructing a trimming bitmap based on trimming information for long-length trimming, … and the trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data.
Desai discloses:
using the logical address to reconstruct a host-to-device mapping table [Desai teaches that write commands are stored in the physical memory (para 35, lines 18-21) and also teaches reconstructing mapping table using write commands in the non-volatile memory (para. 46 lines 1-18; 30-33), where Desai’s disclosure necessarily makes use of the logical address where the write commands are stored]; and reconstructing a trimming bitmap based on trimming information for long-length trimming [Desai teaches clusters that may also correspond to long-length (para. 29, lines 3-5; also see fig. 4), and also teaches updating a deallocate bitmap (which can also correspond to a trimming bitmap) following a reboot after a power failure (para. 46, lines 1, lines 25-28), using trimming information from trim table (para. 46, lines 19-24) which is maintained in units of clusters (long-length) (para. 33, lines 11-19)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang with Desai’s disclosures directed towards reconstruction of host-to-device mapping table and use of cluster-unit trimming data to restore a deallocate bitmap. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)
Therefore, it would have been obvious to combine Huang and Desai for the benefit of obtaining the above specified limitations.
Huang in view of Desai does not explicitly disclose, but Tan discloses:
updating the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming, [Tan teaches using a stored trimming information indicating a single unit (medium-length trimming information) to insert a NULL data (dummy mapping data) to the corresponding location in a mapping table (para. 87, lines 1-9; also see fig. 20)] to show space trimming by dummy mapping data; [Tan teaches the null value (dummy mapping data) is inserted to the mapping table as an indication of the corresponding logical address having been trimmed (show space trimming for medium-length trimming) according to a trim table recording the logical address (para. 79, line 1 – para. 80, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai with Tan’s disclosures directed towards inserting a pre-determined data into a mapping table to indicate a trimmed location. Doing so would allow for improved consistency in trim handling by allowing trim commands to be carried out after a power-off event. (para. 8, lines 1-8)
Therefore, it would have been obvious to combine Huang, Tan, Desai for the benefit of obtaining the above specified limitations.
Huang in view of Desai in view of Tan does not explicitly disclose, but Choi discloses:
… and the trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data. [Cho teaches loading a bitmap from a storage medium to a memory, where the bitmap stores trim information for regions over a reference capacity (para. 50, line 1 – para. 51, lines 13), where the bitmap is then used to invalidate the corresponding addresses in a mapping table (para. 51, line 13 – para. 52, line 9), where the bitmap as initially loaded from the storage medium necessarily contains trim information that has not yet been reflected on the mapping table; Tan, as previously cited, teaches using a null value (dummy mapping data) to indicate trimmed addresses in a mapping table (para. 79, line 1 – para. 80, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Huang in view of Desai in view of Tan with Choi’s disclosures directed towards initially holding trim information in a bitmap and later using the bitmap to update a mapping table. Doing so would “enable the performance of the user device to be improved” by allowing the device to “rapidly respond to a request of the host.” [Choi: 0047]

As per claim 10,
The method as claimed in claim 9, wherein: medium-length trimming does not exceed the first length and is aligned to boundaries managed in units of a second length. [The rationale in the rejection of claim 2 is herein incorporated.]

As per claim 11,
The method as claimed in claim 10, wherein: trimming information for medium-length trimming includes a starting logical address and a trimming length. [The rationale in the rejection of claim 3 is herein incorporated.]

As per claim 12,
The method as claimed in claim 11, further comprising: in response to a condition that trimming data shows medium-length trimming code, determineing that the corresponding storage area in the non-volatile memory stores for medium-length trimming a starting logical address and a trimming length. [The rationale in the rejection of claim 4 is herein incorporated.]

As per claim 13, 
The method as claimed in claim 12, wherein: long-length trimming is aligned to boundaries managed in units of the first length, and is N times the first length, and is marked by N bits of the trimming bitmap, where N is a positive integer. [The rationale in the rejection of claim 5 is herein incorporated.]

As per claim 14,
The method as claimed in claim 13, wherein: the trimming bitmap includes a plurality of trimming bitmap sub-tables, wherein the N bits are managed in M trimming bitmap sub-tables, and the M trimming bitmap sub-tables are regarded as trimming information for the long-length trimming, where M is a positive integer. [The rationale in the rejection of claim 6 is herein incorporated.]

As per claim 15,
The method as claimed in claim 14, further comprising: in response to a condition that trimming data shows M numbers representing the M trimming bitmap sub- tables, determining that the corresponding storage area in the non-volatile memory stores the M trimming bitmap sub-table. [The rationale in the rejection of claim 7 is herein incorporated.]

As per claim 16,
The method as claimed in claim 15, wherein: the host-to-device mapping table includes a plurality of mapping sub-tables; and each mapping sub-table records mapping data, in units of the second length, of a logical address range of the first length. [The rationale in the rejection of claim 8 is herein incorporated.]



Response to Arguments
The objections enclosed in the previous action are withdrawn in view of the amendment by the applicant.
On pages 9-13 of the remarks, the applicant argues:
Rejection under 35 U.S.C. § 103
Claims 1-16 stand rejected under 35 U.S.C. § 103 as allegedly being unpatenable over Huang et al. (US 20190369892 A1, hereinafter Huang) in view of Desai et al. (US 2020081830 A1 hereinafter Desai) and Tan (US 20190324904 A1). To the extent that the rejections apply to the claims now pending in the application, they are respectfully traversed.
Examiners must consider all claim limitations when determining patentability of an invention over the prior art. Jn re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim. To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references. See, e.g., Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).
The currently presented claim 1 is:
1. A data storage device, comprising:
a non-volatile memory; and
a controller and a temporary storage device which are coupled to the non-volatile memory, wherein the controller is configured to reconstruct trimming information of the non-volatile memory in the temporary storage device,
wherein:
the controller scans the non-volatile memory according to a programming order to collect a sequence of trimming information flags, and the controller interprets a piece of storage information as a logical address or trimming data according to the corresponding trimming information flag;
the controller uses the logical address to reconstruct a host-to-device mapping table;
the controller uses the trimming data to determine whether a storage area in the non-volatile memory stores trimming information for medium-length trimming or for long-length trimming,
the controller updates the host-to-device mapping table to store dummy mapping data corresponding to the trimming information for medium- length trimming, to show space trimming by dummy mapping data; and
the controller reconstructs a trimming bitmap based on the trimming information for long-length trimming, wherein each bit of the trimming bitmap marks space trimming of a first length, and the trimming bitmap shows space trimming which has not yet been updated to the host-to- device mapping table as dummy mapping data.
(Emphasis Added). Claim 1 patently defines over the cited art for at least the reason that the cited art fails to disclose the features emphasized above.
The currently presented claim 1 clearly defines:
trimming data, for determining whether a storage area in the non-volatile memory stores
trimming information for medium-length trimming or for long-length trimming;
trimming information for medium-length trimming, used in updating the host-to-
device mapping table to store dummy mapping data, to show space trimming by dummy mapping data; and
trimming information for long-length trimming, used in reconstructing a trimming
bitmap; wherein each bit of the trimming bitmap marks space trimming of a first length, and the trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data.
The claimed trimming design separates the trimming information for medium-length trimming and the trimming information for long-length trimming. Medium-length trimming is directly represented in the host-to-device mapping table by dummy mapping data. Different from medium-length trimming, long-length trimming has not been updated to the host-to-device mapping table. Long-length trimming 1s represented in the trimming bitmap. Trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data. The trimming information for medium-length trimming is completely different from the trimming information for long-length trimming. The trimming information for medium-length trimming and the trimming information for long-length trimming, obviously, are separately managed.
In the Office Action, the publication of Huang is cited. Huang teaches two tables TIBT and TNST. The table TIBT is interpreted as containing the medium-length trimming information, and the table TNST is interpreted as containing the long-length trimming information. Applicant respectfully disagrees.
FIG. 3A of Huang is reproduced below. It shows that the two tables TIBT 308 and TNST 310 are established in a tree structure.
Paragraphs [0040] and [0041] of Huang state: TIBT 308 is configured to contain entries wherein each entry is assigned to an LBA indicating status or recycling status of NVM indexed by LBA. TNST... is configured to include multiple nodes wherein each node points to a group of TIBT entries indicating bit states associated with a group of TIBT. Huang clearly shows that the two tables TIBT and TNST are in a tree structure, rather than two separately managed tables. In particular, paragraph [0045] of Huang states: “Table 1 in FIG. 3B illustrates 4 states for each node of TNST. Two bits maybe needed to implement table 1. Table 1 shows that upon accessing node status, invalid bitmap table access, for example, is required when it is a ‘dirty’ state or will transition to ‘dirty’ state.” 12
With respect to the argument distinguishing the contents of TIBT and TNST, as taught by Huang, from the claimed medium-length trimming information and long-length trimming information, the examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the medium-length trimming information and long-length trimming information being separately managed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 13-14 of the remarks, the applicant argues:
Table 1 of Huang shows: 
The table TNST 310 is for labeling every group of TIBT 308. This means that the table TNST 310 depends on the table TIBT 308, and is another reason why the tables TIBT and TNST in a tree structure should not be interpreted as the separately designed medium-length trimming information and long-length trimming information.
Specifically, the currently presented claim 1 recites “the controller updates the host-to- device mapping table to store dummy mapping data corresponding to the trimming information for medium-length trimming, to show space trimming by dummy mapping data; and the controller reconstructs a trimming bitmap based on the trimming information for long-length trimming, wherein each bit of the trimming bitmap marks space trimming of a first length, and the trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data.” The claimed trimming information for medium-length trimming is directly reflected into the host-to-device mapping table. However, the claimed trimming information for long-length trimming is not reflected into the host-to-device mapping table. Instead, a trimming bitmap is introduced in the application, which is a new concept fundamentally different from the technique of Huang.
In page 5 of the Office Action, the table TIBT taught by Huang is further interpreted as the claimed trimming bitmap. Applicant respectfully disagrees.
The currently present claim 1 clearly recites that the claimed trimming bitmap shows space trimming which has not yet been updated to the host-to-device mapping table as dummy mapping data. If the table TIBT taught by Huang can be interpreted as the claimed trimming bitmap that shows information not reflected into the host-to-device mapping table, it is irrational to further interpret the table TIBT as the claimed trimming information for medium-length trimming which has to be directly reflected into the host-to-device mapping table.
Huang, in fact, is silent regarding the claimed trimming information for medium-length trimming and is silent regarding the claimed trimming information for long-length trimming. The concept to separately managing medium-length trimming and long-length trimming 1s not mentioned by Huang nor the remaining cited references Desai and Tan.
For at least the foregoing reasons, Applicant submits that the cited references do not disclose all limitations recited in the currently presented claim 1. Applicant therefore respectfully requests that the rejection to claim 1 be withdrawn and the claim passed to issue.
	
	As for the arguments pertaining to the newly amended portions of the claim, please see the amended rejection to claim 1 above by Huang in view of Desai in view of Tan in view of Choi.
With respect to the argument further distinguishing the contents of TIBT and TNST, as taught by Huang, from the claimed medium-length trimming information and long-length trimming information, based on the claimed uses of the medium-length and long-length trimming information, the examiner respectfully disagrees.
	The examiner respectfully notes that claim 1’s recitation of the controller’s functionalities pertaining to the medium-length and the long-length trimming information lacks any elements establishing a temporal, sequential, or causal relationship between 1) updating the host-to-device mapping table to show space trimming based on medium-length trimming information (paraphrased), and 2) reconstructing a trimming bitmap, based on long-length trimming information, that shows yet-to-be-updated space trimming (paraphrased). The examiner therefore notes that, the scope of the claim as written is not limited to specific situations where the trimming bitmap is to reflect yet-to-be-updated space trimming when the host-to-device mapping table is updated to reflect space trimming using the medium-length trimming information. Rather, the examiner finds that the scope of the claim may extend to other situations where the above described functionalities of claim 1 may be performed, such as during different times (e.g. the trimming bitmap showing yet-to-be updated space trimming when the host-to-device mapping table is about to be updated (or undergoing an update), followed by the host-to-device mapping table being updated based on medium-length trimming information to show space trimming). The examiner therefore respectfully finds that the contents of TIBT and TNST as described in the applicant’s argument discloses the short-length and long-length trimming information.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the medium-length trimming information and long-length trimming information being separately managed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 14 of the remarks, the applicant argues:
Insofar as claim 2-8 depend from claim 1 and therefore incorporates all of the limitations of claim 1, it is Applicant’s belief that these claims are also in condition for allowance. /n re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596, 1600 (Fed. Cir. 1988).
For the same reason, claim 9 that recites a method for controlling a data storage device based on the same concept taught in claim 1 is also in condition for allowance. Insofar as claim 10-16 depend from claim 9 and therefore incorporates all of the limitations of claim 9, it is Applicant’s belief that these claims are also in condition for allowance. /n re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596, 1600 (Fed. Cir. 1988).
With respect to the argument directed towards claim 9, please see the amended rejection above by Huang in view of Desai in view of Tan in view of Choi as well as the amended rejection for claim 1 and the responses to the arguments directed towards claim 1.
With respect to the arguments directed towards claims based on their dependency on claims 1 or 9, please see the rejections and the responses pertaining to claim 1 and 9 above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135